Citation Nr: 1212390	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  92-00 223	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a substance abuse disorder, to include as secondary to a service-connected left shoulder disability and/or a bipolar disorder.  

2.  Entitlement to service connection for residuals of hepatitis, to include liver damage.  

3.  Entitlement to an initial rating higher than 30 percent for a bipolar disorder for the period from December 18, 2000, to January 16, 2006.  

4.  Entitlement to an initial rating higher than 50 percent for a bipolar disorder for the period since January 17, 2006.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions.  

The Board notes that the issue of entitlement to service connection for a substance abuse disorder, to include as secondary to a service-connected left shoulder disability, as well as the issue of entitlement to service connection for residuals of hepatitis, to include liver damage, were both previously denied by the Board in an August 1994 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 1995, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A July 1995 Court order granted the motion.  

During this appeal, the Veteran was afforded hearings before Veterans Law Judges in April 1992, December 2000, and in May 2009.  Because the Veterans Law Judges who chaired the April 1992 and December 2000 Board hearings were no longer employed by the Board, in December 2011, in light of the decision of the Court in Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Veteran was afforded another Board hearing before two additional Veterans Law Judges.  The three current Veterans Law Judges will participate in this decision.  Id.  

At the December 2011 Board hearing, the issue of entitlement to service connection for residuals of hepatitis, to include liver damage, was expressly withdrawn by the Veteran and is no longer on appeal.  

Additionally, in this decision, the Board dismisses the Veteran's appeal in light of his death.  As will be discussed below, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West Supp. 2011) (substitution in case of death of a claimant who dies on or after October 10, 2008).  Here, at the December 2011 Board hearing, the Veteran and his spouse testified in support of this appeal.  To date, however, there is no indication that his spouse has sought to be substituted as the appellant in this appeal.  Although this appeal is being dismissed by the Board due to the death of the Veteran, because the record shows that the Veteran died on January [redacted], 2012, any request for substitution must be received by VA within one year of the date of death, i.e., not later than January [redacted], 2013.  This issue is referred to the RO for appropriate action.  

Further, the Board notes that a January 2011 RO decision granted service connection for a bipolar disorder, and assigned a 30 percent rating for the period from December 18, 2000, to January 16, 2006, and a 50 percent rating for the period since January 17, 2006.  At the December 2011 Board hearing, the Veteran expressed disagreement with the issues of entitlement to an initial rating higher than 30 percent for a bipolar disorder for the period from December 18, 2000, to January 16, 2006, and entitlement to an initial rating higher than 50 percent for a bipolar disorder for the period since January 17, 2006.  In light of his death, and given that there has not, to date, been a request for substitution under 38 U.S.C.A. § 5121A, the Board will not remand these issues for issuance to the Veteran of a Statement of the Case (SOC).  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  


FINDING OF FACT

In March 2012, the Board was notified that the Veteran died in January 2012. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



			
            MICHAEL E. KILCOYNE  	 JONATHAN B. KRAMER
	                Veterans Law Judge                                      Veterans Law Judge
        Board of Veterans' Appeals                             Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


